--------------------------------------------------------------------------------

Exhibit 10.1
 
INDEMNIFICATION AGREEMENT


This Indemnification Agreement ("Agreement") is made as of November 4, 2010, by
and between Aequitas Capital Management, LLC ("Indemnitor") and EnergyConnect
Group, Inc. ("Indemnitee") and shall be effective upon the election of the
Nominees to the Board.


RECITALS
 
Indemnitor wishes to nominate two individuals ("Nominees") to serve on the Board
of Directors of Indemnitee (the "Board").  One or more of the Nominees may be an
officer, director or employee of Indemnitor.  Indemnitee has expressed concern
that it might be possible that the Nominees' service on the Board could
potentially prevent Indemnitee or other Indemnified Parties from recovering
under Indemnitee's D&O insurance policy based upon the "Insured versus Insured
Exclusion" in the policy.  Indemnitor wishes to induce Indemnitee's Board of
Directors to elect the Nominees to vacancies on the Board.  Indemnitee's Board
is willing to elect such Nominees, in part, as a result of Indemnitor's
agreement to the terms and conditions of this Agreement, which is intended to
provide protection in the event that certain actions of Indemnitor or the
Nominees result in D&O coverage being unavailable due to the application of the
Insured versus Insured Exclusion.


Accordingly, the parties agree as follows:


AGREEMENT


1.           Covenant Not to Sue.  Indemnitor on behalf of itself and its
affiliates agrees and covenants not to institute, initiate, prosecute or
otherwise participate in any action, whether directly or derivatively, with
respect to any Claim that Indemnitor or another shareholder of Indemnitee may
have against Indemnitee or any Indemnified Party if Indemnitee's D&O insurance
carrier would be entitled to deny coverage, or limit the coverage provided, as
to such Claim pursuant to the Insured versus Insured Exclusion (hereinafter a
"Prohibited Claim").  Notwithstanding the foregoing, this provision shall not
apply to any Claim for which insurance coverage would not be available under
Indemnitee's D&O insurance policy for reasons unrelated to the Insured versus
Insured Exclusion.


2.           No Assistance.  Indemnitor agrees to cause the Nominees not to
instigate, assist solicit, or participate in any Prohibited
Claim.  Notwithstanding the foregoing, this provision shall not apply to any
Claim for which insurance coverage would not be available under Indemnitee's D&O
insurance policy for reasons unrelated to the Insured versus Insured Exclusion.


3.           Indemnification.  In the event of a breach of the obligations set
forth in either paragraph one or two above, Indemnitor shall pay the Costs of
Defense  and any Loss suffered by any Indemnified Party as a result of a Claim
for which insurance coverage would not be available under Indemnitee's D&O
insurance policy due to the Insured versus Insured Exclusion, in the manner set
forth in paragraph five below, up to an aggregate maximum of $5,000,000
inclusive of all Costs of Defense and Loss amounts and regardless of the number
of Claims.  An Indemnified Parties' right to be indemnified and defended under
this paragraph three shall be the exclusive remedy for Indemnitor's breach of
paragraph one or two.

 
 

--------------------------------------------------------------------------------

 

4.           Excess to Underlying.  Notwithstanding any other provision of this
Agreement, or of any other agreement or instrument to the contrary, the
obligation of Indemnitor to indemnify or pay Costs of Defense to any Indemnified
Party hereunder shall, in all respects, be excess and non-contributing of: (a)
any indemnity from any person or entity which any Indemnified Party is entitled
to receive, and (b) any insurance proceeds which any Indemnified Party shall be
entitled to receive; and shall not be considered primary or underlying with
respect thereto.


5.           Indemnification Procedure and Defense.  The following procedures,
rights and obligations shall apply in the event that Indemnitor is required to
pay Costs of Defense or a Loss pursuant to paragraph three above.


(a)           Notice.  The Indemnified Parties shall promptly provide written
notice of any Claim to Indemnitor.  Failure to provide prompt written notice
shall excuse Indemnitor's obligations hereunder to the extent that Indemnitor is
prejudiced as a result of the delay, but only to the extent of the
prejudice.  Indemnitor shall not be responsible for any Costs of Defense or Loss
incurred prior to the time that written notice is provided.


(b)           Defense.  In the absence of a conflict of interest that would
prohibit such an election, Indemnitor shall have the right, at its sole
discretion and expense, to control and conduct the defense of any Claim against
any Indemnified Party, with counsel reasonably acceptable to Indemnitee.


(c)           Advancement of Defense Costs.  In the event Indemnitor does not,
or cannot, elect to conduct the defense of any Claim, Indemnitor shall advance
the reasonable and necessary costs and expenses resulting from the
investigation, defense and appeal of a Claim against an Indemnified Party,
including reasonable attorney fees incurred by legal counsel consented to by
Indemnitor, and also including premiums for any appeal bond, attachment bond or
similar bond, but not including any salaries or compensation paid to any officer
or employee of Indemnitee or to any Indemnified Party  Indemnified Parties
requesting Indemnitor to advance Costs of Defense hereunder, shall provide a
commitment in a form acceptable to Indemnitor that such advance payments shall
be repaid to Indemnitor by the Indemnified Parties, severally according to their
respective interests, in the event and to the extent that Indemnified Parties
are determined not to have been entitled under the terms and conditions of this
Agreement to payment for such Costs of Defense.


(d)           Cooperation.  The Indemnified Parties and their respective agents
shall make available to Indemnitor all records, materials, writings, policies,
procedures and personnel in their control or possession reasonably required for
use in contesting or responding to any Claim, or to evaluate any proposed
settlement, and shall otherwise reasonably cooperate in the defense of any
Claim.

 
-2-

--------------------------------------------------------------------------------

 
 
(e)           Settlement.  No settlement may be entered into without the consent
of both Indemnitor and the Indemnified Parties, which consent may not be
unreasonably withheld or delayed.  However, if a Claim could be settled in a
manner that fully releases an Indemnified Party from any liability, without
contribution by the Indemnified Party, and the Indemnified Party withholds
consent to such a settlement, then Indemnitor shall have no responsibility for
any Loss greater than the amount of the proposed settlement and shall have no
further obligation to provide a defense or pay Costs of Defense incurred
thereafter.


6.           Defined Terms and Phrases.  For the purposes of this Agreement, the
following terms shall have the following meanings:


(a)           "Claim" shall have the meaning given in the Policy, as modified by
all endorsements and amendments through the date of this Agreement.


(b)           “Costs of Defense ” shall have the meaning given in the Policy, as
modified by all endorsements and amendments through the date of this Agreement.


(c)           "Loss" shall have the meaning given in the Policy, as modified by
all endorsements and amendments through the date of this Agreement.


(d)           "Insured versus Insured Exclusion" shall refer to the exclusion
contained in Section IV. F. of Indemnitee's existing D&O insurance policy,
issued by Berkley Insurance Company, policy number 1965165 (the “Policy”),
which, in pertinent part, excludes coverage for losses in connection with a
claim against an insured:


by, on the behalf of, or in the right of any Insured, provided, however, this
exclusion shall not apply to:  1. any Claim by any security holder of the
Company, whether directly or derivatively, but only if such Claim is instigated
and continued totally independent of, and totally without the solicitation of,
or assistance of, or participation of, or intervention of, any Insured …


and shall also refer to any substantially similar provision that may exist in
any subsequent D&O policy or policies that may be in place from time to time.


(e)           "Indemnified Party" or "Indemnified Parties" shall refer to the
Indemnitee and any of its past, present or future employees, officers or
directors, or other persons falling within the definition of an "Insured Person"
under Indemnitee's existing D&O policy.


7.           Insurance Coverage.  The Indemnified Parties shall apply their
reasonable best efforts to obtain insurance coverage in connection with any
Claim from any applicable insurance policies, and shall provide all notices and
take all steps required by such policies as a condition of coverage.


8.           Subrogation.  In the event of any payment under this Agreement,
Indemnitor shall be subrogated to the extent of such payment to all of the
Indemnified Parties' rights of recovery thereof, including, but not limited to,
any all rights of recovery that any Indemnified Party may have against
Indemnitee's D&O insurer.  The Indemnified Parties shall execute all documents
required and shall do everything reasonable that may be necessary to secure such
rights including the execution of such documents necessary to enable Indemnitor
to effectively bring suit in the name of the Indemnified Parties.

 
-3-

--------------------------------------------------------------------------------

 

9.           Attorneys' Fees.  In the event of a dispute regarding the
enforcement or interpretation of this Agreement, the losing party shall pay the
attorneys' fees, costs, and expenses (including expert witness fees) incurred by
the prevailing party in any trial, arbitration or other comparable proceeding
and in connection with any appeal thereof.


10.         Notices.  Unless another person is designated in writing for receipt
of notices hereunder, notices to the respective parties shall be sent to the
following persons in the manner specified below:


If to Indemnitor, via courier or certified mail directed to:


Aequitas Capital Management, Inc., attn. Legal Department
5300 Meadows Road, Suite 400
Lake Oswego, OR 97035


If to Indemnitee, via courier or certified mail directed to:


EnergyConnect Group, Inc., attn. CEO
901 Campisi Way, Suite 260
Campbell, CA 95008




11.           Integration.  This Agreement contains the entire agreement between
and among the parties with regard to the matters set forth herein and shall be
conclusive and binding upon and inure to the benefit of the parties and their
successors.  No modification of or amendment to this Agreement, nor any waiver
of rights under this Agreement, shall be effective unless in writing signed by
all of the parties to this Agreement.


12.           Counterparts.  This Agreement may be executed in one or more
counterparts, including facsimile or .pdf counterparts, and all so executed
shall constitute one agreement, binding on all the parties, regardless of
whether the parties are signatories to the original or the same counterpart.


13.           Intended Third Party Beneficiaries.  The parties to this Agreement
intend for Indemnified Parties who are not parties to this Agreement to be third
party beneficiaries of this Agreement with standing to separately and
individually bring actions or suits to enforce Indemnitor's obligations
hereunder.


14.           Interpretation.  The parties acknowledge that each party has been
and is represented by counsel in connection with this Agreement.  This Agreement
has been the subject of negotiation between the parties and all parties shall be
deemed to have jointly drafted this Agreement for purposes of any rules of
construction or interpretation.

 
-4-

--------------------------------------------------------------------------------

 

15.           Savings Clause.  If any provision of this Agreement shall be held
invalid, such provision shall be enforced to the greatest extent possible to
effectuate the intent of the parties and the remainder of the Agreement shall
not be affected thereby.


16.           Confidentiality.  The parties agree to keep the terms of this
Agreement confidential and not to disclose them, except to the Indemnified
Parties or to the parties' respective lawyers or accountants as reasonably
necessary for the purposes of conducting their legal and financial affairs.


The parties have executed this Agreement as of the date first set forth above.
 

INDEMNITOR:         Aequitas Capital Management, LLC         By: 
/s/ Andrew MacRitchie
   
(Signature)
        Name: 
Andrew MacRitchie
  Title: 
Exec. V.P.
        Address:   5300 SW Meadows Rd.   Lake Oswego, OR  97035   Fax:  (503)
549-8149  

 

AGREED TO AND ACCEPTED:         INDEMNITEE:         EnergyConnect Group, Inc.  
      By:  
/s/ Kevin R. Evans
   
(Signature)
        Name: 
Kevin R. Evans
  Title:
President & CEO
        Address:   901 Campisi Way, Suite 260   Campbell, CA  95008 Fax:  (408)
370-3322

 
 
- 5 -

--------------------------------------------------------------------------------